Title: From John Adams to Elbridge Gerry, 6 April 1797
From: Adams, John
To: Gerry, Elbridge


(copy)
Dear Sir
Philadelphia April 6th 1797—

your favor of the 27th Ult. gave me great pleasure. The proposal of appointing the V.P. to go as Envoy Extraordinary to Paris, has arrived from so many quarters that I presume the thought is a natural one. I will tell you a secret But I wish you to keep it a Secret in your own Breast—I was so impressed with the idea, myself that on the 3d of March, I had a conversation with mr. Jefferson in which I proposed it to him, and frankly declared to him that if he would accept it, I would nominate him the next day, as soon as I should be qualified to do it. He as frankly refused as I expected he would. Indeed I made a great stretch in proposing it, to accommodate to the Feelings, Views and Prejudices of a Party. I would not do it again, because upon more mature reflection I am decidedly convinced of the Impropriety of it. The reasons you give are unanswerable. But there are others. It would be a degradation of our Government in the eyes of our own people as well as of all Europe. The V.P. in our Constitution is too high a personage, to be sent on Diplomatick Errands even in the Character of an Ambassador. We cannot work miracles. We cannot make Nations respect ours or its government, if we place before their Eyes, the Persons answering to the first Princes of the government, in the low and Subordinate character of a foreign Minister. It must be a pitiful Country indeed in which the Second Man in the Nation will accept of a place upon a footing with the Corps Diplomatic, especially Envoy such a one Ambassador such a one, or Plenipo. such a one. The nation must hold itself Very Cheap that can Choose a man one day to hold its Second office, and the next send him to Europe, to dance attendance at Levers and Drawing rooms among the Common Mayor Generals, Simple Bishops, Earls and Barons but especially among the common trash of Ambassadors Envoys and Minist. Plenipo.
The Nation has chosen Jefferson and Commanded him to a Certain Station, The President therefore has no right to Command him to another or to take him off from that. A nation to be consistent must highly resent it. It appeared to me in this Light when the Mission to England was talked of, two or three persons proposed to me to go but I positively refused to have anything said about it and gave the reasons above among many others, indeed I thought it wrong to Send the Chief Justice, he was too high to go even as Ambassador, but to send him as Envoy was unpardonable it must mark us with Contempt in all Europe. But we Studiously regrade our Government by Every ingenious invention and then wonder that our Nation and Government are despised—
The Satisfaction you Express with my Lettle harrangue before taking the oath gives me great pleasure, I had been so abused, belied and misrepresented for Seven years together, without uttering one Syllable in my own Vindication, and almost without one Word in my favor from anybody Else, that I was determined to give the Lie direct to whole Volumes at once, be the Consequence what it would.
I am my dear sir with great respect

John Adams